GOSHORN, Judge.
Donna Stuechio appeals the order dismissing Counts I and III of her third amended complaint with prejudice. She contends, correctly, that the court impermissibly considered matters outside the four corners of the complaint in deciding the motion to dismiss. See Cazares v. Church of Scientolo*754gy of California, Inc., 444 So.2d 442 (Fla. 5th DCA 1983). Further, defenses to the action may not be considered in deciding a motion to dismiss. Pizzi v. Central Bank & Trust Co., 250 So.2d 895 (Fla.1971). Thus, while the ruling may ultimately prove correct, it was error to decide the merits of the case on a dismissal motion.
REVERSED and REMANDED for further proceedings.
DAUKSCH and W. SHARP, JJ., concur.